EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Claudia Schultze, Ph.D. on 7/27/2022.
The application has been amended as follows: 
The claims: 
Please amend claims 1 and 24 as follows: 
(Currently Amended) A supported elastomeric composite, comprising: 
an elastomeric matrix comprising: 
an elastomer; 
a foamed region; 
a first reinforcement region comprising a first porous layer having an interconnected network of pores fully imbibed with the elastomer and positioned at a first side of the foamed region;[[,]] and
a second reinforcement region comprising a second porous layer having a second interconnected network of pores fully imbibed with the elastomer, and positioned at a second side of the foamed region opposite the first side;[[,]]
wherein the first and second porous layers of the first and second reinforcement regions comprise one of a woven material, an expanded fluoropolymer film, an expanded polytetrafluoroethylene (ePTFE), a polyether ether ketone (PEEK) woven, or a fiberglass material;
wherein the foamed region is between the first and second reinforcement regions, wherein the foamed regions comprises a plurality of gas filled cells defined by the elastomer; wherein the elastomer is continuous from the foamed region to the first and second reinforcement regions; 
wherein the first and second reinforcement regions are substantially free of gas filled cells such that the volume percentage of the voids formed in the reinforcement region are less than or equal to 10%, and
wherein the composite is configured to create a gas tight seal when compressed between a pair of interface surfaces under a compressive stress of less than or equal to 1 MPa.

(Currently Amended) A supported elastomeric composite, comprising: 
an elastomeric matrix comprising: 
an elastomer; 
a foamed region; 
a first reinforcement region comprising a first porous layer having an interconnected network of pores fully imbibed with the elastomer and positioned at a first side of the foamed region;[[,]] and
a second reinforcement region comprising a second porous layer having a second interconnected network of pores fully imbibed with the elastomer, and positioned at a second side of the foamed region opposite the first side;[[,]]
wherein the first and second porous layers of the first and second reinforcement regions comprise one of a woven material, an expanded fluoropolymer film, an expanded polytetrafluoroethylene (ePTFE), a polyether ether ketone (PEEK) woven, or a fiberglass material;
wherein the foamed region is between the first and second reinforcement regions, wherein the foamed regions comprises a plurality of gas filled cells defined by the elastomer; wherein the elastomer is continuous from the foamed region to the first and second reinforcement regions; 
wherein the first and second reinforcement regions are substantially free of gas filled cells such that the volume percentage of the voids formed in the reinforcement region are less than or equal to 10%, 
wherein the composite has a glass transition temperature of negative 45oC or less, and 
wherein the composite is configured to create a gas tight seal when compressed between a pair of interface surfaces under a compressive stress of less than or equal to 1 MPa.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are the following: 
US 2003/0104205 to Brodeur, Jr. et al. (hereinafter “Brodeur”)
US 5,105,056 to Hoge, Jr. et al.  (hereinafter “Hoge”)
US 2003/0173100 to Flaherty et al. (hereinafter “Flaherty”)
Brodeur discloses a reinforced foam composite comprising a closed cell foam layer, a fabric having open interstices between fibers, and the fabric completely encapsulated by the closed cell foam layer (abstract, and paragraph 14).  The closed cell foam is an elastomeric foam (paragraph 34).  In other words, Brodeur fails to disclose the encapsulated fabric which is free of closed cells.  
As the reinforced foam composite of Brodeur is structurally different than the supported elastomeric composite of the claimed invention, there is no basis to support a gas tight seal when compressed between a pair of interface surfaces under a compressive stress of less than or equal to 1 MPa would be present.

Hoge discloses a compressible gasket comprising a seal body including a compressible foam core and a conductive fabric sheath surrounding the compressible foam core (column 6, lines 15-20; and figure 1).  Hoge states that the seal body is substantially described in Buonanno (US 4,857,668) which is hereby incorporated by reference (column 6, lines 15-30).  Buonanno specifically states that the foam expands within and fills the interior of the fabric sheath to form a continuously molded foam with a sealed outer boundary layer (column 4, lines 15-20).  
Flaherty discloses a gasket 10 comprising at least one electrically-conductive EMI shielding member 12 and at least one sealing member 14 bonded to the EMI shielding member (abstract and figure 1).  The EMI shielding member is comprised of an elastomeric foam core being wrapped around by a mesh or a fabric material (paragraphs 32, 39, and 46).  The elastomeric foam core having closed cells is made of butadiene, neoprene, polyurethane, silicone or any combinations thereof (paragraph 37 and claim 36).  
The combined disclosures of Hoge and Flaherty do not result in a compressible gasket comprising a filled fabric sheath which is free of closed cells. 
 As the compressible gasket of Hoge in view of Flaherty is structurally different than the supported elastomeric composite of the claimed invention, there is no basis to support a gas tight seal when compressed between a pair of interface surfaces under a compressive stress of less than or equal to 1 MPa would be present.

Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a supported elastomeric composite with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788